DETAILED ACTION
This action is in reply to Applicant’s Reply submitted 31 August 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, pages 8-11 submitted 31 August 2022 with respect to Claim 1 has been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Alarcon US 2015/0333561, in view of Jeong et al. US 2018/0233940.
Regarding Claim 1, Alarcon teaches a power supply unit for an aerosol inhaler (refer to [0003]) comprising: 
a power supply (130, fig. 1A) capable of supplying power to a load (heater 146 of vaporizing chamber 124, fig. 1A) capable of generating aerosol from an aerosol source (container 140, fig. 1A); and 
a housing (housing 110, fig. 2) accommodating the power supply, 
wherein the housing accommodates at least one power reception coil capable of receiving the power in a wireless manner in both a case where the housing is placed horizontally (coil 301 or  coil 302, fig. 3A). 
Alarcon however is silent wherein the housing accommodates at least one power reception coil capable of receiving power in a wireless manner in another case where the housing is placed vertically.
An alternate embodiment of Alarcon teaches wherein the housing accommodates at least one power reception coil capable of receiving power in a wireless manner in another case where the housing is placed vertically (401, fig. 4B, features of one embodiment may be employed with other embodiments as the skilled artisan would recognize, even if not explicitly stated herein, refer to [0035]-[0036]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the coil arrangement as taught by the alternate embodiment of Alarcon with the power supply unit of the first embodiment of Alarcon in order to provide an additional charging position for the power supply unit.
The embodiments of Alarcon however is silent wherein a coil winding axis center line of the power reception coil is arranged obliquely with respect to a central axis of the housing in a length direction such that an angle formed by the coil winding axis center line and the central axis of the housing is less than 90 degrees.
Jeong teaches wherein a coil winding axis center line of the power reception coil (616, fig. 8) is arranged obliquely with respect to a central axis (622, fig. 8) of the housing (612, fig. 8) in a length direction such that an angle formed by the coil winding axis center line and the central axis of the housing is less than 90 degrees (The coil 616 is tilted by a tilt angle ϕ with respect to a longitudinal axis 622 of the housing 612. The tilt angle ϕ will vary depending upon the geometry of the housing 612, but is preferably between 10° and 80°, is more preferably between 30° and 60°, and is more preferably between 40° and 50°, refer to [0058]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the coil arrangement as taught by Jeong with the power supply unit of the embodiments of Alarcon in order to provide an additional charging position for the power supply unit.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Alarcon US 2015/0333561, in view of Hosotani US 2017/0214278.
Regarding Claim 3, Alarcon teaches a power supply unit for an aerosol inhaler (refer to [0003]) comprising: 
a power supply (130, fig. 1A) capable of supplying power to a load (heater 146 of vaporizing chamber 124, fig. 1A) capable of generating aerosol from an aerosol source (container 140, fig. 1A); and 
a housing (housing 110, fig. 2) accommodating the power supply, 
wherein the housing accommodates at least one power reception coil capable of receiving the power in a wireless manner in both a case where the housing is placed horizontally (coil 301 or  coil 302, fig. 3A). 
Alarcon however is silent wherein the housing accommodates at least one power reception coil capable of receiving power in a wireless manner in another case where the housing is placed vertically.
An alternate embodiment of Alarcon teaches wherein the housing accommodates at least one power reception coil capable of receiving power in a wireless manner in another case where the housing is placed vertically (401, fig. 4B, features of one embodiment may be employed with other embodiments as the skilled artisan would recognize, even if not explicitly stated herein, refer to [0035]-[0036]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the coil arrangement as taught by the alternate embodiment of Alarcon with the power supply unit of the first embodiment of Alarcon in order to provide an additional charging position for the power supply unit.
The combined embodiments of Alarcon however is silent wherein the power supply unit further includes a charger capable of controlling charging of the power supply; and a Zener diode connected to an input side of the charger, wherein the first power reception coil and the second power reception coil are connected in parallel to the charger, and wherein the first power reception coil and the second power reception coil are connected in parallel to the Zener diode.
Hosotani teaches herein the power supply unit further includes a charger (PRU, fig. 14) capable of controlling charging of the power supply; and a Zener diode (Co, fig. 14, feeds stable DC energy to a load Ro) connected to an input side of the charger, wherein the first power reception coil (ns1, fig. 14) and the second power reception coil (ns2, fig. 14) are connected in parallel to the charger, and wherein the first power reception coil and the second power reception coil are connected in parallel to the Zener diode.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the coil arrangement as taught by Hosotani with the power supply unit of the embodiments of Alarcon in order to provide a required power for charging a load.

Claims 4-6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Alarcon US 2015/0333561, in view of Hosotani US 2017/0214278, in view of Oda et al. US 2020/0346562.
Regarding Claim 4, the combination of Alarcon and Hosotani teaches all of the limitations of Claim 3 above, however is silent regarding a charger capable of controlling charging of the power supply, wherein the first power reception coil and the second power reception coil are connected in parallel to the charger.
Oda teaches a charger (2, fig. 1) capable of controlling charging of the power supply, wherein the first power reception coil (202, fig. 1) and the second power reception coil (202, fig. 1) are connected in parallel to the charger (refer to [0041], [0048] and [0072]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the coil arrangement as taught by Oda with the power supply unit of the combination of Alarcon and Hosotani in order to provide additional charging positions for the power supply unit.
Regarding Claim 5, the combination of Alarcon, Hosotani, and Oda teaches all of the limitations of Claim 4 above and further teaches wherein a part of a circuit that connects the first power reception coil and the charger and a part of a circuit that connects the second power reception coil and the charger are made common (input of AC/DC 6, fig. 1 of Oda).
Regarding Claim 6, the combination of Alarcon and Hosotani teaches all of the limitations of Claim 3 above, however is silent regarding a charger capable of controlling charging of the power supply; and a converter connected to the charger and configured to convert AC power into DC power, wherein the first power reception coil and the second power reception coil are connected in parallel to the converter.
Oda teaches a charger (2, fig. 1) capable of controlling charging of the power supply; and a converter (6, fig. 1) connected to the charger and configured to convert AC power into DC power, wherein the first power reception coil (202, fig. 1) and the second power reception coil (202, fig. 1) are connected in parallel to the converter (refer to [0041], [0048] and [0072]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the coil arrangement as taught by Oda with the power supply unit of the combination of Alarcon and Hosotani in order to provide power required by the load.
Regarding Claim 17, the combination of Alarcon Hosotani, and Oda teaches all of the limitations of Claim 4 above and further teaches wherein the converter is a rectifier or an inverter (rectifier 6, fig. 1 of Oda).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Alarcon US 2015/0333561, in view of Hosotani US 2017/0214278, in view of Oda et al. US 2020/0346562, in view of Nakao et al. US 2021/0344229.
Regarding Claim 7, the combination of Alarcon Hosotani, and Oda teaches all of the limitations of Claim 4 above, however is silent regarding at least one of a smoothing capacitor and a Zener diode connected to an input side of the charger, wherein the first power reception coil and the second power reception coil are connected in parallel to at least one of the smoothing capacitor and the Zener diode.
Nakao teaches at least one of a smoothing capacitor (24, fig. 1) and a Zener diode (41, fig. 5) connected to an input side of the charger (27, fig. 1), wherein the first power reception coil and the second power reception coil are connected in parallel to at least one of the smoothing capacitor and the Zener diode.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the arrangement as taught by Nakao with the power supply unit of the combination of Alarcon Hosotani, and Oda in order to provide smoothed outputted power.
Regarding Claim 8, the combination of Alarcon, Hosotani, Oda and Nakao teaches all of the limitations of Claim 7 above and further teaches wherein at least one of the smoothing capacitor and the Zener diode is configured to be capable of supplying the power with which the charger can operate normally in both a case where the first power reception coil receives the power in the wireless manner and a case where the second power reception coil receives the power in the wireless manner (refer to [0058]-[0059] of Nakao).
Regarding Claim 9, the combination of Alarcon, Hosotani, Oda and Nakao teaches all of the limitations of Claim 7 above and further teaches wherein capacity of the smoothing capacitor is set based on one, having higher ripple, of the power supplied from the first power reception coil and the power supplied from the second power reception coil, and/or a Zener voltage of the Zener diode is set based on one, having a higher transient voltage or a higher steady voltage, of the power supplied from the first power reception coil and the power supplied from the second power reception coil (refer to [0058]-[0059] of Nakao).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Alarcon US 2015/0333561, in view of Hosotani US 2017/0214278, in view of Peralta et al. US 2018/0233967.
Regarding Claim 10, the combination of Alarcon and Hosotani teaches all of the limitations of Claim 3 above, however is silent wherein the housing has a curved portion with at least a part rounded, and wherein the first power reception coil is arranged such that at least a part thereof faces the curved portion, and has a curvature other than 0.
Peralta teaches wherein the housing has a curved portion with at least a part rounded, and wherein the first power reception coil is arranged such that at least a part thereof faces the curved portion, and has a curvature other than 0 (50, fig. 11).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the coil arrangement as taught by Peralta with the power supply unit of the combination of Alarcon and Hosotani in order to efficiently use the space provided in the housing.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Alarcon US 2015/0333561, in view of Hosotani US 2017/0214278, in view of Nomura et al. US 2018/0241251.
Regarding Claim 11, the combination of Alarcon and Hosotani teaches all of the limitations of Claim 3, however is silent regarding a converter configured to convert AC power to DC power, wherein the converter includes: a first converter, and a second converter separate from the first converter, wherein the first power reception coil and the second power reception coil are arranged apart from each other in the housing, wherein the first power reception coil is connected to the first converter, and wherein the second power reception coil is connected to the second converter.
Nomura teaches a converter configured to convert AC power to DC power, wherein the converter includes: a first converter (51, fig. 2, top), and a second converter (51, fig. 2, bottom) separate from the first converter, wherein the first power reception coil (41, fig. 2 top) and the second power reception coil (41, fig. 2 bottom) are arranged apart from each other in the housing, wherein the first power reception coil is connected to the first converter, and wherein the second power reception coil is connected to the second converter.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the coil arrangement as taught by Nomura with the power supply unit of the combination of Alarcon and Hosotani in order to provide power required by the load.
Regarding Claim 12, the combination of Alarcon and Nomura teaches all of the limitations of Claim 11 above and further teaches wherein the first converter and the second converter are accommodated in the housing, wherein the first power reception coil and the first converter are arranged on one end side of the power supply, and wherein the second power reception coil and the second converter are arranged on another end side of the power supply (refer to [0064] of Nomura).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Alarcon US 2015/0333561, in view of Hosotani US 2017/0214278, in view of Nomura et al. US 2018/0241251, in view of Nakao et al. US 2021/0344229.
Regarding Claim 13, the combination of Alarcon Hosotani, and Nomura teaches all of the limitations of Claim 11 above including a charger capable of controlling charging of the power supply, however is silent regarding at least one of a smoothing capacitor and a Zener diode connected to an input side of the charger, wherein the first converter and the second converter are connected in parallel to at least one of the smoothing capacitor and the Zener diode.
Nakao teaches at least one of a smoothing capacitor (24, fig. 1) and a Zener diode connected to an input side of the charger (27, fig. 1), wherein the first converter and the second converter are connected in parallel to at least one of the smoothing capacitor and the Zener diode.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the arrangement as taught by Nakao with the power supply unit of the combination of Alarcon Hosotani, and Nomura in order to provide smoothed outputted power.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Alarcon US 2015/0333561, in view of Hosotani US 2017/0214278, in view of Asanuma et al. US 2017/0033615.
Regarding Claim 14, the combination of Alarcon and Hosotani teaches all of the limitations of Claim 3 above, however is silent regarding an element that prevents a short circuit between the first power reception coil and the second power reception coil.
Asanuma teaches an element that prevents a short circuit (switch 130, fig. 1) between the first power reception coil (110, fig. 1) and the second power reception coil (110, fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the switch as taught by Asanuma with the power supply unit of the combination of Alarcon and Hosotani in order to provide protection to the circuit.
Regarding Claim 15, the combination of Alarcon, Hosotani, and  Asanuma teaches all of the limitations of Claim 14 above and further teaches wherein the element is a switch (switch 130, fig. 1 of Asamura).
Regarding Claim 16, the combination of Alarcon, Hosotani, and  Asanuma teaches all of the limitations of Claim 14 above and further teaches wherein the element is a switch (fig. 1 of Asamura).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258. The examiner can normally be reached 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
7 October 2022

/DANIEL KESSIE/Primary Examiner, Art Unit 2836